Citation Nr: 1621006	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating, in excess of 20 percent, for degenerative joint disease, left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

The Veteran testified before the undersigned at a Travel Board hearing in August 2012 held at the Columbia, South Carolina, RO.  

In a November 2013 decision, the Board denied an increased rating in excess of 20 percent for degenerative joint disease of left hip, but granted a 10 percent rating limitation of extension associated with degenerative joint disease of the left hip.  The Board also denied a referral for an extraschedular evaluation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2014 order, granted a Joint Motion for Remand (Joint Motion), vacating the November 2013 Board decision and remanding the Veteran's claim for additional consideration.  In November 2014, the Board remanded this case for another examination which has since been conducted.  

The appeal was last remanded in May 2015, regrettably, however, additional development is still required and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the appeal was last remanded by the Board in May 2015.  That remand was based in part on a February 2015 correspondence from the Veteran in which he asserted that his need for narcotics to treat his pain caused him sleep for more than half the day.  

The Board noted at that time that the Veteran's last, December 2014 VA examiner found that the Veteran might be able to perform sedentary work as long as his need for Oxycodone did not interfere with his ability to think clearly.  Accordingly, the Board referred the issue to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation and requested a finding on whether the Veteran's left hip disability and narcotic use caused mark interference with employment.  

Thereafter, in February 2016 the director submitted a finding that the medical evidence did not support the criteria for entitlement to an extra-schedular evaluation as it was not shown that the Veteran's service connected conditions interfered with his employment or has led to frequent hospitalizations.  In so finding, the director did not note the effects of the Veteran's medication for his service-connected disabilities on his employment.

As the Veteran contends, in part, that he is unable to work due to the effects of his medication, this contention should be addressed by a VA examiner.  Finally, the record demonstrates that the Veteran was involved in a motor vehicle accident in February 1994 which resulted in a low back injury.  The record includes a September 2008 statement from the Veteran in which he contends he was unable to work following that injury.  

Presently, the evidence of record is unclear as to whether the Veteran's service-connected hip disability, or non-service connected lumbar spine disability, or a combination thereof, interfere with the Veteran's ability to work.  As such, on remand, the VA examiner is asked to address specifically, if possible, the limitations due to the Veteran's left hip disability and the treatment thereof, as opposed to those from his lumbar spine disability.  In so doing, the examiner is reminded that when it is not possible to separate the effects of a service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative joint disease of the left hip.  The claims file, including this remand, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

a.  Provide specific findings as to the range of motion of the left hip.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends as well as the functional effect of such pain on the Veteran's range of motion.  The examiner should also note whether there is any objective evidence of instability, weakness, excess fatigability, and/or incoordination associated with the Veteran's left hip disability.

b.  After considering the Veteran's documented medical history, the examiner should identify all functional effects the Veteran's left hip disability causes on his daily and occupational activities.  

The examiner is asked to specifically remark upon whether the Veteran's left hip disability, or his treatment for his left hip disability, including the use of narcotics affects his ability to work.  Moreover, the examiner is asked to distinguish, if possible, those limitations due to a non-service connected lumbar spine disability, from those related to his service connected left hip disability.  

If the examiner cannot differentiate the symptoms of the Veteran's lumbar spine and left hip disabilities, he or she should so state.

3.  Review the claims file and determine whether referral for an extraschedular evaluation is warranted.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   











The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




